Citation Nr: 1001701	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to a service-connected 
disability and/or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 






INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a September 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Muskogee, Oklahoma in 
which the RO found that new and material evidence had not 
been received to reopen the appellant's previously denied 
claim of entitlement to service connection for a 
gastrointestinal disorder.  The appellant, who had active 
service from April 1965 to April 1968, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    

In November 2004, the Board remanded the appeal for 
additional development.  Thereafter, in November 2005, the 
Board, in part, reopened the appellant's claim and remanded 
the appeal for additional development.  In August 2006, the 
Board again remanded the appeal for additional development, 
to include consideration of additional inextricably 
intertwined issues.  In the latter remand, it was noted that 
the appellant's gastrointestinal problems had been variously 
diagnosed and that he claimed his problems might be secondary 
to his service-connected posttraumatic stress disorder 
("PTSD") or due to herbicide exposure.  In October 2007, 
the RO denied service connection for a gastrointestinal 
disorder, including secondary to right testicle carcinoma and 
PTSD, and as due to herbicide exposure.  In a June 2008 
decision, the Board affirmed the denial of the appellant's 
service connection claim.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims ("CAVC" or "Court").  

In an August 2009 order, the Court remanded the Board's June 
2008 decision in light of a Joint Motion for Remand ("Joint 
Motion") submitted by the parties. See August 2009 Joint 
Motion for Remand; August 2009 CAVC order.  The case has 
since been returned to the Board for further review.  After 
reviewing the instructions set forth in the August 2009 Joint 
Motion for Remand, the Board finds that additional 
development of the appellant's appeal is necessary.  As such, 
this appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for a gastrointestinal 
disorder discloses a need for further development prior to 
final appellate review.  In this regard, the Board observes 
for the record that the appellant's primary theories of 
entitlement to service connection in this case to date are 
that his current gastrointestinal problems are related to, or 
a residual of, right testicular cancer for which the 
appellant underwent surgery in service (including claimed 
radiation treatment in service), the appellant's exposure to 
herbicides during his period of service and/or to the 
appellant's service-connected posttraumatic stress disorder. 
See appellant's statements of record.   

However, on appeal to the CAVC, VA's General Counsel and the 
appellant argued in the August 2009 Joint Motion referenced 
above that the Board failed to provide adequate reasons and 
bases with respect to VA's compliance with the Veterans 
Claims Assistance Act of 2000 ("VCAA") in terms of 
assisting the appellant in obtaining evidence necessary to 
substantiate his claim. August 2009 Joint Motion for Remand.  
Specifically, the parties asserted in the August 2009 Joint 
Motion that the Board failed to adequately explain how VA 
satisfied its duty to assist with respect to obtaining 
alleged outstanding service treatment records that 
purportedly document the appellant's complaints of and 
treatment for gastrointestinal symptoms in service in the 
months preceding his treatment for testicular cancer.  In 
doing so, the parties referenced statements from the 
appellant dated in September 2005 and January 2006 in which 
the appellant asserted that he was taken to a field hospital 
for stomach problems, vomiting and other symptoms 
approximately three months prior to his treatment for 
testicular cancer. Id.; January 2006 statement in support of 
claim, pgs. 1-2.  A review of the appellant's January 2006 
statement (referenced above) reveals that the appellant 
reports he remained in a medical unit because of his stomach 
problems for approximately three-to-four days, until a doctor 
released him to go back to his unit. January 2006 statement 
in support of claim, p. 2.  

A review of the claims file fails to reveal the service 
records referenced by the appellant, or that any attempts 
were made by VA to locate these records.  Additionally, the 
parties noted in their Joint Motion to Remand that a review 
of the claims file fails to reveal that the appellant was 
notified of any attempts to locate the above-referenced 
service records or that a search for these records would be 
futile. August 2009 Joint Motion for Remand, p. 2.  The 
parties requested that given the alleged in-service treatment 
identified by the appellant, in conjunction with evidence 
added to the claims file in September 2004 from a field 
hospital in Vietnam showing that the appellant underwent 
surgery for testicular cancer shortly after the treatment 
alleged above for gastrointestinal symptoms, the appellant's 
claim should be remanded in order for an attempt to be made 
to locate any outstanding service treatment records. Id.  In 
its August 2009 order, the Court granted the parties Joint 
Motion for Remand and ordered that the Board comply with the 
instructions set forth therein.
 
In light of the instructions set forth in the August 2009 
Joint Motion for Remand, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's service connection 
claim, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should undertake additional 
efforts to obtain any outstanding 
hospitalization and/or treatment records 
related to the appellant's complaints of 
stomach problems, vomiting and/or other 
symptoms at a field hospital or medical 
unit in Vietnam during the approximate 
three-month time period preceding the 
appellant's treatment for testicular 
cancer beginning in July 1966.  The RO's 
efforts should include, but are not 
limited to, requesting assistance from 
the appropriate custodian of such 
records including the National Personnel 
Records Center ("NPRC") and/or any 
other appropriate agency.  The RO should 
document its efforts to locate the 
records referenced above until such 
records are located or until it is 
determined that it is reasonably certain 
that such records do not exist and that 
further efforts to obtain these records 
would be futile.  The appellant should 
be notified of the RO's attempts to 
locate these medical records, as well as 
any further actions to be taken. See 
38 C.F.R § 3.159(e).   

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the appellant's 
claim of entitlement to service 
connection for a gastrointestinal 
disorder, to include as secondary to a 
service-connected disability and/or as 
due to herbicide exposure.  If the 
benefit sought by the appellant is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


